DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Maekawa et al. (US Patent No. 6,716,357) as evidenced by Ott (Washington State Department of Ecology, 2020) as applied to claim 4.

In regard to claim 1, Maekawa et al. disclose a method of recovering a nutrient (e.g. calcium phosphate) [Column 3, lines 50-52] from an aqueous medium (e.g. wastewater) [Column 3, line 49], the method comprising contacting the aqueous medium with a plurality calcium alginate beads [Column 3, lines 5-30] under conditions and for a time effective to adsorb (e.g. immobilize) the nutrient (e.g. in a state where calcium phosphate crystals are deposited on the surface of the bead) [Column 3, lines 53-54]. While 

In regard to claim 2, Maekawa et al. disclose recovering a phosphorus (e.g. calcium phosphate) nutrient [Column 4, lines 16-18].

In regard to claims 3-4, Maekawa et al. disclose an aqueous medium such as domestic wastewater, industrial wastewater, wastewater discharged from food industries or wastewater discharged from agricultural production fields (e.g. agricultural runoff) [Column 1, lines 10-15]. The reference does not explicitly disclose an aqueous medium with a neutral pH, however, discharge limits for domestic wastewater facilities are generally set between pH 6 and 9 (e.g. neutral pH) [Ott, Discharge Standards].

    PNG
    media_image1.png
    351
    348
    media_image1.png
    Greyscale

In regard to claims 7-8, Maekawa et al. disclose the plurality of alginate beads (1) disposed within a stationary treatment medium (processing tank – 3), wherein the stationary treatment medium comprises a filter (cage-8 or net-2) [Fig 1-3].



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (US Patent No. 6,716,357) in view of Mahmood et al (African Journal of Environmental Science and Technology, 2015).

In regard to claims 5-6, the Maekawa reference does not explicitly disclose the alginate beads and aqueous medium contact time.

Mahmood et al. disclose removing phosphate ions from synthetic wastewater [pg. 277, col. 1, section “Batch experiments”] using an alginate-calcium bead to adsorb the phosphate ions [pg. 277, col. 2, section “Process optimization”]. Mahmood et al teach a range of contact times from 30-180 minutes [pg. 277, Figure 3a], wherein equilibrium was established at 150 minutes, or 2 hours 30 minutes, with 83.2% removal efficiency [pg. 278, col. 1, lines 1-3], which reads on contacting the beads in the aqueous medium for at least 1 hour and up to 24 hours.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact Maekawa’s alginate beads with the aqueous wastewater medium for the claimed time because Mahmood demonstrates equilibrium achieved during this range and longer contacting times would be redundant. One of ordinary skill in the art would have been motivated to look to the Mahmood prior art for preferred operating conditions when Maekawa generally teaches the contacting process.

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims based on the Mahmood and Jones references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         September 10, 2021